DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed over the prior art made of record.
The reasons for allowance of independent claims 1, 6 and 14 in the instant application are the combinations of all the limitations and specifically: 
The combination of prior art reference Lettow et al. and Harper et al. does not teach “traversing, by the processing system, a dependency graph that defines one or more entity and action sequences of a workflow that result in creating the desired target entity based at least in part on failing to locate the desired target entity in the workflow database, wherein the workflow comprises a bioinformatics workflow to analyze one or more digital representations of biological data; scheduling, by the processing system, execution of an associated action that outputs each entity identified as non-existent based at least in part on the entity existence status and the one or more entity and action sequences to create the desired target entity;  updating the workflow database with an access link to the desired target entity based at least in part on creating the desired target entity” as shown in the independent claims 1, 6 and 14. Thereby, the combination of limitations in claims 1, 6 and 14 is not taught by the prior art.  Therefore, the Applicant’s Remarks have been found persuasive.

An updated search for the prior art in EAST database and on domains (IEEE, ACM, Google Patents, Google Scholar, IP.com) have been conducted.  The prior art searched and examined in the database and domains do not fairly teach or suggest the limitations of the claimed subject matter.
The prior art of record neither anticipate nor render obvious the above-recited combination.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAU SHYA MENG/Primary Examiner, Art Unit 2168